1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STRIKE 3 HOLDINGS,                                  Case No.: 19cv2452-JAH-LL
12
                                        Plaintiff,       ORDER GRANTING EX PARTE
13                                                       APPLICATION FOR PROTECTIVE
     v.                                                  ORDER
14
     JOHN DOE, subscriber assigned IP
15                                                       [ECF No. 7]
     address 70.95.76.252,
16                                   Defendant.
17
18         Currently before the Court is Defendant John Doe’s Ex Parte Application for
19   Protective Order. ECF No. 7. Plaintiff has not filed a response. See Docket. Good cause
20   found, Defendant’s Ex Parte Application is GRANTED.
21         Accordingly, it is ORDERED: Plaintiff shall not disclose Defendant’s name,
22   address, telephone number, email, social media username, or any other personally
23   identifying information, other than Defendant’s IP address, that Plaintiff may subsequently
24   learn. All documents filed with the Court including Defendant’s personally identifying
25   information, apart from his or her IP address, shall be filed under seal, with all such
26   information redacted on the public docket, unless and until the Court orders otherwise and
27   only after Defendant has had an opportunity to challenge the disclosure of any identifying
28   information.
                                                     1
1         IT IS SO ORDERED.
2
3    Dated: February 26, 2020
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                2
